Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 11,17,44,60,73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the metes and bounds of what defines the limitations of the phrase “almost disappears” is not clearly set forth. Correction is required.
Regarding Claims 17, 44, 60, 73 the metes and bounds of what defines the limitations of the phrase “hardly affects” is not clearly set forth. Correction is required. 
	Claim 44 and 60 are directed towards methods, but the bodies of the claims are narrative in form and do not clearly recite and set forth method steps. Correction is required.
	Claim 73 is directed towards an apparatus, but the body of the claim are narrative in form and do not clearly set forth the structure to perform the recited functions. Correction is required.
	The amendments to claims 44,60,73 change the dependency of the claims but do not resolve the issue of the claims failing to positively recite clear method steps in the case of claims 44 and 60, and structure to perform the functional language claimed in the case of claim 73. 




Allowable Subject Matter
Claims 1-10,12-16 are allowed.
Claims 11,17,44,60,73 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY DONELS whose telephone number is (571)272-2061.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837